Swift, Ch. J.
The declaration subscribed by the testator on the back of his will — “ This will is invalid,” — is an express revocation of ¡1. It is the same as if he had said, this will is revoked. The reason which be has given cannot change the nature of the act. If he had intended solely to vacate the legacy to his wife, he might have said it in so many words : and it cannot be known but that the agreement made that his wife should have no claim on his estate after *69ills dealh, was a reason why the whole will should be revoked. Where the words are plain and unequivocal, there is no room for construction or conjecture as to the intent.
It is not necessary that the revocation of a will should be attested by three witnesses. It is sufficient to be in writing; and then it may be proved like any* other instrument.
When a will has been revoked in due form, by a written declaration, it cannot be set up, or republished, by parol.
I am of opinion that the judgment be reversed.
In this opinion the other Judges severally concurred, except Goddard, J. who gave no opinion, having been of counsel in the cause.
Judgment reversed.